DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both sphincterotome and the elongate shaft, in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiya et al, US4325374A, herein “Komiya”.
Re. claim 1, Komiya discloses a sphincterotome (Fig. 1), comprising:
an elongate shaft 1 having an articulation region, a distal end region, and an outer surface (See Capture 1 below);
wherein the articulation region is designed to allow the distal end region of the elongate shaft to shift between a first configuration and a curved configuration (See Capture 2 below, ; and
a sphincterotome wire assembly  3 (Fig. 1-2) having a body portion (the wire’s portion 3 exposed on the outer surface of the elongate shaft) extending along the outer surface of the elongate shaft 1 (See Capture 2);
wherein the body portion of the sphincterotome wire assembly 3 has substantially the same length when the elongate shaft is in either the first configuration or the curved configuration (the length of the wire 3 in Fig. 1 (first configuration) and Fig. 2 (curved configuration is substantially same).

    PNG
    media_image1.png
    433
    566
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    692
    743
    media_image2.png
    Greyscale

Re. claim 2, Komiya further discloses wherein the body portion of the sphincterotome wire assembly has a proximal end and a distal end (See capture 3a below, the distal and proximal ends of the external portion of the wire assembly 3) the articulation region extends proximally from the proximal end of the body portion of the sphincterotome wire assembly (See Capture 3b below).” 

    PNG
    media_image3.png
    306
    431
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    307
    379
    media_image4.png
    Greyscale

Re. claim 3, Komiya further discloses wherein the articulation region extends proximally from the distal end of the body portion of the sphincterotome wire assembly (See Capture 3c below).

    PNG
    media_image5.png
    312
    518
    media_image5.png
    Greyscale


Re. claim 4, Komiya further discloses wherein the articulation region extends distally from the proximal end of the body portion of the sphincterotome wire assembly (See Capture 3d below).

    PNG
    media_image6.png
    299
    498
    media_image6.png
    Greyscale


Re. claim 5, Komiya further discloses wherein the articulation region extends proximally from the proximal end of the body portion of the sphincterotome wire assembly (See Capture 4 below).

    PNG
    media_image7.png
    410
    633
    media_image7.png
    Greyscale


Re. claim 6, Komiya further discloses wherein the articulation region extends both distally and proximally from the proximal end of the body portion of the sphincterotome wire assembly (See Capture 4 above).
Re. claim 7, Komiya further discloses wherein the sphincterotome wire assembly includes a distal anchor that is anchored to the elongate shaft (the distal anchor of wire which is where the wire extended and anchored into the elongate shaft. See Capture 5 below).

    PNG
    media_image8.png
    448
    548
    media_image8.png
    Greyscale

Re. claim 8, Komiya further discloses wherein a distal end of the body portion of the sphincterotome wire assembly is disposed adjacent to the distal anchor (See Capture 5 above, since the distal anchor of wire which is where the wire extended and anchored into the elongate shaft, the distal anchor is adjacent to the distal end of the body portion 3 of the wire (which is the wire’s portion exposed in the outer surface)).
Re. claim 9, Komiya further discloses wherein a second section of the sphincterotome wire assembly is coupled to the distal anchor and extends within a lumen formed in the elongate shaft (See Capture 6 below).

    PNG
    media_image9.png
    360
    655
    media_image9.png
    Greyscale

Re. claim 10, Komiya further discloses wherein the sphincterotome wire assembly shifts the elongate shaft between the first configuration and the curved configuration (Fig. 1-2, Col. 1, lin. 28-30, the wire is pulled to bend the elongate shaft so that the elongate shaft is shifted from a first configuration of Fig. 1 to the curved configuration of Fig. 2).
Re. claim 12, Komiya further discloses wherein the elongate shaft includes one or more slits along the articulation region (Fig. 1-2, Col. 1, lin. 15-17, the elongate shaft 1 includes the holes 2 (slits) along the articulation region).
Re. claim 13, Komiya further discloses, wherein the elongate shaft includes one or more cutouts along the articulation region (Fig. 1-2, Col. 1, lin. 15-17, the elongate shaft 1 includes the holes 2 along the articulation region).
Re. claim 14, Komiya discloses a sphincterotome (Fig. 1- 4), comprising:
an elongate shaft 1 having an articulation region, a distal end region, and an outer surface (See Capture 1 above);
wherein the articulation region is designed to allow the distal end region of the elongate shaft to shift between a first configuration (Fig. 1), a first curved configuration (Fig. 2-3), and a second curved configuration (Fig. 4) (Col. 1, lin. 35-47); and
3 having a body portion extending along the outer surface of the elongate shaft 1 (Fig. 1, the body portion of wire 3 exposed in the outer surface of the elongate shaft 1);
wherein the body portion of the sphincterotome wire assembly has substantially the same length when the elongate shaft is in either the first curved configuration or the second curved configuration (the length of the wire 3 in Fig. 2-3 (the first curved configuration) or in Fig. 4 (the second curved configuration) is substantially same).
Re. claim 16, Komiya further discloses, wherein the body portion 3 of the sphincterotome wire assembly has substantially the same length when the elongate shaft is in either the first configuration or the first curved configuration (the length of the wire 3 in Fig. 1 (first configuration) and Fig. 2 (first curved configuration is substantially same).
Re. claim 17, Komiya further discloses wherein the body portion of the sphincterotome wire assembly has a distal end (the distal end of the external portion of the wire assembly 3, See Capture 3a) – wherein the articulation region extends proximally from the distal end of the body portion of the sphincterotome wire assembly (See Capture 3c).

    PNG
    media_image10.png
    306
    431
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    312
    518
    media_image11.png
    Greyscale
  
Re. claim 18, Komiya further discloses wherein the body portion of the sphincterotome wire assembly has a proximal end (the proximal end of the external portion of the wire assembly 3, See Capture 3d), wherein the articulation region extends distally from the proximal end of the body portion of the sphincterotome wire assembly, the articulation region extends proximally from the proximal end of the body portion of the sphincterotome wire assembly, or both (See Capture 3d). 

    PNG
    media_image12.png
    239
    397
    media_image12.png
    Greyscale

Re. claim 19, Komiya further discloses wherein the elongate shaft includes one or more slits, one or more cutouts, or both along the articulation region (Fig. 1-2, Col. 1, lin. 15-17, the elongate shaft 1 includes the holes 2 along the articulation region).
Re. claim 20, Komiya discloses a method for curving a sphincterotome, the method comprising:
advancing a sphincterotome through a body lumen to a position adjacent to an area of interest (Col. 1, lin. 24-26, the sphincterotome is guided through an endoscope inserted in a coeliac cavity until its distal end portion is placed near the coeliac cavity);
wherein the sphincterotome includes:
an elongate shaft having an articulation region, a distal end region, and an outer surface (See Capture 1 above), and
a sphincterotome wire assembly 3 having a body portion 3 extending along the outer surface of the elongate shaft 1 (the body portion 3 is exposed in the outer surface of the elongate shaft 1, Fig. 2);
applying a first proximal force to a proximal end region of the sphincterotome wire assembly to shift the elongate shaft from a first configuration to a first curved configuration (Col. 26-30, in order to operate the device, the sphincterotome wire 3 is pulled (applied a first force to shift the elongate shaft from a first configuration (Fig. 1) to a first curved configuration (Fig. 2)) ;
applying a second proximal force to the proximal end region of the sphincterotome wire assembly to shift the elongate shaft from the first curved configuration to a second curved configuration (Col. 1, lin. 45-47, when the wire is pulled hard by a second force which is stronger than the first force, the elongate shaft 1 will collapsed at the middle point of the distal end creating the second curved configuration, (Fig. 4))
wherein the body portion of the sphincterotome wire assembly has substantially the same length when the elongate shaft is in either the first curved configuration or the second (Fig. 1-4, the length of the body portion of the wire assembly 3 remains substantially the same when the elongate shaft is in either the first curved configuration or the second curved configuration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Karpiel, US5024617A, herein “Karpiel”.
Re. claim 11, Komiya is silent about wherein an articulation wire is disposed within the elongate shaft, and wherein the articulation wire shifts the elongate shaft between the first configuration and the curved configuration.
However, Karpiel discloses a similar sphincterotomy device (Fig. 1) having a bendable elongate shaft 21, and a sphincterotome wire assembly 53, and an articulation wire 43 (Fig. 4) disposed within the elongate shaft 21, wherein the articulation wire 43 causes the bending of the elongate shaft 21 by pulling the distal end 47 of the shaft 21 proximally so that the cutting wire is moveable to cut a patient’s sphincter (Col. 5, lin. 47-59).
It would have been a matter of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation wire as taught and suggested by Karpiel into the device of Komiya so that the articulation wire could bend the elongate shaft and provide the moving effect on the cutting wire to cut a patient’s sphincter.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Komiya.
Re. claim 15, Komiya discloses the sphincterotome as in claim 14 but Komiya is silent about wherein the body portion of the sphincterotome wire assembly has a first length when the elongate shaft is in the first configuration and a second length shorter than the first length when the elongate shaft is in the first curved configuration.
According to [0045] of the instant application, the body portion 20 of the wire assembly could be shorter as the elongate shaft bends and [0047]-[0048], the body portion 20 could be shortened when initially curving. But the applicant first, in [0045], admitted that shortening the length of the body portion 20 may impact the intervention and second, in [0047]-[0048], didn’t provide any evidence that shortening the body portion 20 when initially curving would provide 
It would have been a matter of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention that a shaft having an articulation region and a wire assembly with or without the shorter length (in any configuration), the device would perform well, and the present of the shorter length of the body portion of the wire as required, does not provide any unexpected results. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                            
/U.N.V./
Examiner
Art Unit 3771